    Case 4:18-cv-00792-ALM Document 368 Filed 01/28/20 Page 1 of 1 PageID #: 12694



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    DOMAIN PROTECTION, LLC                              §
                                                        §
    V.                                                  §      CASE NO. 4:18-CV-792
                                                        §
    SEA WASP, LLC, VERNON                               §
    DECOSSAS, AND GREGORY FAIA                          §

                 ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

           Came on this day, the Motion to Withdraw as Counsel for Defendant Sea Wasp, LLC

    filed by Roger D. Sanders, J. Michael Young, and the law firm of Sanders, Motley, Young &

    Gallardo, PLLC. Upon review of said Motion, this Court finds that it should be and it is hereby

    GRANTED.

.          IT IS THEREFORE ORDERED that Roger D. Sanders, J. Michael Young, and the law

    firm of Sanders, Motley, Young & Gallardo PLLC are permitted to withdraw as counsel of

    record for Sea Wasp, LLC in the above-captioned matter.

           IT IS SO ORDERED.

           SIGNED this 28th day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
